Case: 15-30254      Document: 00513291016         Page: 1    Date Filed: 12/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-30254                           December 2, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
RONALD WILLIAMS,

                                                 Plaintiff-Appellant

v.

EDWARD L. HONEYCUTT,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:11-CV-677


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ronald Williams, Louisiana prisoner # 403681, appeals the judgment of
the district court dismissing his 42 U.S.C. § 1983 action for excessive force in
accordance with the jury verdict for the defendant. He argues that the district
court erred by providing an incorrect jury instruction regarding the elements
of excessive force. Williams contends that the district court’s inclusion of the
provision that prison officials are given deference in the adoption and execution


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30254     Document: 00513291016      Page: 2   Date Filed: 12/02/2015


                                  No. 15-30254

of policies and practices that they believe are necessary to address issues of
internal order and security was improper because the applicable standard is
whether the use of force was done in a good-faith effort to maintain or restore
discipline or to cause harm maliciously and sadistically. Because Williams did
not raise this issue in the district court, our review is for plain error. See Tex.
Beef Group v. Winfrey, 201 F.3d 680, 689 (5th Cir. 2000).
      The jury instruction issued by the district court was appropriate. The
instruction parallels the pattern jury instruction for a claim of excessive force
and is a correct statement of law. See Fifth Circuit Pattern Jury Instruction
(Civil) § 10.7 (2014); United States v. Whitfield, 590 F.3d 325, 354 (5th Cir.
2009). The provision at issue comports with Supreme Court authority and our
precedent. See Hudson v. McMillian, 503 U.S. 1, 7 (1992); Baldwin v. Stalder,
137 F.3d 836, 840 (5th Cir. 1998). The district court’s use of the pattern jury
instruction does not rise to the level of clear or obvious error. See Jimenez v.
Wood County, Tex., 660 F.3d 841, 847 (5th Cir. 2011). Thus, Williams has not
shown that the district court plainly erred in giving the jury instruction on
excessive force. See Tex. Beef Group, 201 F.3d at 689.
      AFFIRMED.




                                        2